UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): June 6, 2013 Jos. A. Bank Clothiers, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 0-23874 36-3189198 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 500 Hanover Pike Hampstead, Maryland (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (410) 239-2700 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01OTHER EVENTS JoS. A. Bank Clothiers, Inc. announces that Proposal Four (approval of the amendment and restatement of the Jos. A. Bank Clothiers, Inc. 2010 Equity Incentive Plan) is withdrawn and will not be presented for a vote at theannual meeting of shareholders to be held on Friday, June 21, 2013. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. JoS. A. Bank Clothiers, Inc. (Registrant) By:/s/ Charles D. Frazer Charles D. Frazer Senior Vice President – General Counsel Dated: June 6, 2013
